Citation Nr: 0736630	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-06 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for lumbar 
degenerative disease with intervertebral disc syndrome, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to a higher initial rating for radiculopathy 
of the left lower extremity, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1955 to 
April 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The May 2004 rating decision confirmed and continued a 20 
percent rating for service-connected lumbar degenerative 
disease with intervertebral disc syndrome, which had been 
previously characterized as chronic lumbar strain and 
evaluated pursuant to 38 C.F.R. § 4.71a Diagnostic Code 5295 
(2003).  This decision also granted service connection for 
radiculopathy of the left lower extremity, as secondary to 
the lumbar degenerative disease with intervertebral disc 
syndrome, and assigned a 20 percent rating. 


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claims for increased ratings for service-
connected lumbar degenerative disease with intervertebral 
disc syndrome, currently rated as 20 percent disabling, and 
for radiculopathy of the left lower extremity, secondary to 
the lumbar degenerative disease with intervertebral disc 
syndrome, currently rated as 20 percent disabling.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

A review of the veteran's claims file reflects that he 
underwent a VA examination in April 2004 for evaluation of 
his back disability, which had previously been diagnosed and 
rated as chronic lumbosacral strain.  At that examination, 
the physician noted the veteran's complaints of "crushing" 
pain in his lower back that sometimes hurt his hips.  The 
examiner noted that the pain was at a "10" on a scale of 1 
to 10 and caused functional limitation in both walking and 
standing.  The pain was relieved by sitting, the examiner 
noted, and did not cause any incapacitation or lost work 
time.  The examiner also noted letters from two private 
physicians who had examined the veteran, one of which 
reflected a diagnosis of mechanical low back syndrome with 
minor degenerative disc disease and facet degenerative 
disease, based on an August 1996 evaluation.  That physician 
also stated that the veteran could require surgery and gave a 
further diagnosis of left S1 radiculopathy.  An October 2000 
letter from a second neurosurgeon reflected a diagnosis of 
"neurogenic claudication secondary to lumbar spinal 
stenosis."  This physician also noted the veteran's 
complaints of difficulty with prolonged standing and walking.

On physical examination, the physician found no radiation of 
pain on movement or muscle spasm and "[n]o additional 
limitation based on pain, fatigue, weakness, lack of 
endurance, or incoordination."  Testing of the veteran's 
range of motion revealed flexion to 90 degrees, extension to 
25 degrees, right and left lateral flexion to 25 degrees, and 
right and left rotation to 30 degrees.  The examiner further 
observed that the veteran showed symptoms consistent with 
lumbar intervertebral disc syndrome.  Radiological 
examination revealed mild to moderate diffuse lumbar 
spondylosis and minimal multilevel degenerative disc space 
narrowing.  The examiner also found that the veteran suffered 
from a slight changing sensation in the left S1 nerve root in 
the left foot.  His diagnosis was that the veteran's 
previously diagnosed chronic lumbosacral strain had 
"progressed to lumbar degenerative disease with 
intervertebral disc syndrome and left S1 radiculopathy."  

Based on this examination, the RO issued a rating decision in 
May 2004 continuing the veteran's rating of 20 percent for 
lumbar degenerative disease with intervertebral disc 
syndrome, previously diagnosed as chronic lumbar strain.  The 
RO also granted service connection for radiculopathy of the 
left lower extremity, as secondary to the service-connected 
lumbar degenerative disease with intervertebral disc 
syndrome, and awarded the veteran a 20 percent rating.  

In his October 2004 notice of disagreement, the veteran 
contended that he was unable to walk any distance over 150 to 
200 feet or stand for longer than 5 to 10 minutes without 
severe pain in his lower back and left hip.  Prolonged 
standing also caused his left leg to go numb down to his 
toes.  The veteran also stated that pain medication provided 
little relief.  The veteran reiterated these claims in his 
February 2005 VA Form 9 (Appeal to the Board of Veterans' 
Appeals).  Specifically, the veteran stated that the pain 
rendered him unable to go shopping, mow his lawn, and "stand 
and visit with neighbors," as he was able to stand for only 
5 minutes before developing pain in his hips and numbness in 
his left leg.  

The Board notes that when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 
Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 
2006), VA's Compensation & Pension (C&P) Service noted that 
to properly evaluate any functional loss due to pain, 
examiners, at the very least, should undertake repetitive 
testing (to include at least three repetitions) of the 
joint's or spine's range of motion, if feasible.  It was 
determined that such testing should yield sufficient 
information on any functional loss due to an orthopedic 
disability.  

Additionally, where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination).  

In this case, although it appears that the VA examiner 
conducted a proper evaluation to determine the veteran's 
functional loss and limitation of motion due to pain, the 
Board notes that the April 2004 examination report reflects 
no record of repetitive motion testing to specifically 
evaluate functional loss or limitation of motion.  The Board 
also acknowledges the veteran's written statements submitted 
in October 2004 and February 2005, in which he reported 
severe pain in his lower back and hips and numbness in his 
left leg down to his toes upon walking a short distance or 
standing for as little as 5 minutes.  The Board notes that 
the veteran is qualified, as a lay person, to report symptoms 
such as pain.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  With respect to clinical findings, however, the 
Board notes that the VA examiner found the veteran to suffer 
functional impairment limiting his walking and standing but 
also found no "additional limitation based on pain."  These 
findings appear inconsistent with the veteran's report and, 
further, are more than 3 years old.  In light of the above 
findings, the Board concludes that another VA examination is 
needed to provide current findings with respect to the 
veteran's service-connected lumbar degenerative disease with 
intervertebral disc syndrome.  Examination with respect to 
the veteran's service-connected radiculopathy of the left 
lower extremity is necessary as well, as it is possible that 
a new examination will result in findings relevant to the 
rating of that disability as well.  Under these 
circumstances, the veteran should be scheduled to undergo 
both neurologic and orthopedic examinations at an appropriate 
VA medical facility.  See 38 U.S.C.A. § 5103A.  

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of his claims.  See 38 C.F.R. § 3.655(b) (2007).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, VA should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The veteran 
should also be invited to submit any 
pertinent evidence in his possession, 
and the originating agency should 
explain the type of evidence that is 
his ultimate responsibility to submit.  
The letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may 
decide the claim within the one-year 
period).  

2.  After securing any additional 
records, the veteran should be scheduled 
for orthopedic and neurologic evaluations 
at an appropriate VA medical facility.  
The entire claims file, including a copy 
of this remand, must be made available to 
and reviewed by the physician(s) 
designated to examine the veteran.  All 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.

Orthopedic examination-The examiner 
should report range of motion of the 
thoracolumbar spine in all directions (in 
degrees).  Clinical findings should also 
include whether, during the examination, 
there is objective evidence of pain on 
motion (if pain on motion is present, the 
examiner must indicate at which point 
pain begins), weakness, excess 
fatigability, and/or incoordination 
associated with the thoracolumbar spine; 
and whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups or with 
repeated use.  The examiner should 
express such functional losses in terms 
of additional degrees of limited motion.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

Note:  To properly evaluate any 
functional loss due to pain, C&P Service 
examiners, as per C&P Service policy, 
should at the very least undertake 
repetitive testing (to include at least 
three repetitions) of the spine's range 
of motion.  See VA Fast Letter 06-25 
(November 29, 2006).  

Neurologic examination-The examiner 
should identify current neurological 
symptoms associated with the veteran's 
radiculopathy of the left lower 
extremity.  The examiner should 
specifically indicate the existence and 
frequency or severity (as appropriate) of 
each of the following:  sciatic 
neuropathy, radiculopathy, characteristic 
pain, and/or muscle spasm.  If 
neurological impairment is identified, 
the level of impairment and the 
particular peripheral nerve(s) affected, 
or seemingly affected, should be 
reported.  The level of nerve impairment 
should be equated with "mild," 
"moderate," "moderately severe," or 
"severe" disability.  Additionally, the 
examiner should comment on whether the 
veteran has experienced any 
incapacitating episodes of low back pain 
requiring bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  The adjudicator should ensure that 
the examination reports comply with 
this remand and the questions presented 
in the examination request.  If the 
reports are insufficient, they should 
be returned to the examiner(s) for 
necessary corrective action, as 
appropriate.

4. After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the veteran and his 
representative must be furnished an 
appropriate supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

